DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-37 are presented for examination.
Claims 1-15, 17-18, 22-31, and 33-34 are rejected.
Claims 16, 19-21, 32, and 35-37 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “component”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1-37 recite the limitation “…at least one camera…”, “…the camera…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.     
          Claims 2 recites the limitation “…at least one biometric feature…”“…this biometric feature…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 
Claims 5, 25 recite the limitation “a wavelength”, “a second wavelength”, “visible light”, and “one of at least two cameras” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 6 recites the limitation “the wavelength”, “the light emitted” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claims 8, 27 recite the limitation “an acknowledgment apparatus”, “the acknowledgment device” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 11 recites the limitation “the user state” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claims 20, 36 recite the limitation “the images” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 20 recites the limitation “the images” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-18, 22-31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US Pat. No.: 6,323,761 B1: hereinafter “Son”).

          Consider claim 1:
                    Son teaches a vehicle (Fig. 1 element 14) comprising: a vehicle component to perform a vehicle function (See Son, e.g., “…when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12, after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded…” of Col. 9:11-19, Figs. 1, 4, and 8 elements 10-24); at least one camera (Fig. 1 element 16) for visually detecting a body part of a user of the vehicle (See Son, e.g., “…The optical recognition vehicular security access system camera 16 will capture in real time an iris image of the potential operator 12 when the door handle 18 is tried by the hand 22 of the potential operator, then the system will perform a comparative analysis with previously stored iris images of approved operators 12...” of Col. 8:4-19, Figs. 1-2 elements 12-22); and a controller (e.g., the optical recognition vehicular security access system of Fig. 1)  for driving the camera for evaluating output signals of the camera and for driving the vehicle component (See Son, e.g., “…the optical recognition vehicular security access system having a camera 16, an interior audible alarm 24 that will be triggered by comparative analysis of real time images of the driver 12 with a stored image pattern to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), the vehicle component and the camera being connected to the controller in a signal-transmitting manner (See Son, e.g., “…the optical recognition vehicular security access system having a camera 16, an interior audible alarm 24 that will be triggered by comparative analysis of real time images of the driver 12 with a stored image pattern…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the vehicle component being drivable with the aid of the controller for performing the vehicle function (See Son, e.g., “…if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), depending on the evaluation of the output signals corresponding to the visual detection of the body part with the aid of the camera (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), wherein the camera and the controller are designed and configured to carry out a further vehicle function (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and wherein the camera (See Son, e.g., “…the optical recognition vehicular security access system provides means for triggering the capture of an iris image pattern using one or more motion detectors...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

         Consider claim 2:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the camera visually detects at least one biometric feature of the body part (See Son, e.g., “…the optical recognition vehicular security access system provides means for triggering the capture of an iris image pattern using one or more motion detectors...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and wherein the controller is configured to evaluate output signals of the camera corresponding to this biometric feature of the body part (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 3:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the triggering signal may be generated (See Son, e.g., “…when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12, after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded…” of Col. 9:11-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 4:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the at least one camera is configured to visually detect the body part of the user in two wavelength ranges which are separate from each other, or wherein one of at least two cameras is configured to visually detect the body part of the user in a first wavelength range (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the other of the at least two cameras is configured to visually detect the body part of the user in a second wavelength range, which is different from the first wavelength range (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the controller is configured to evaluate output (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 5:
                    Son teaches everything claimed as implemented above in the rejection of claim 4. In addition, Son teaches wherein at least one of the at least one camera is designed and configured to visually detect the body part of the user a first wavelength range corresponding to visible light (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24) and in a second wavelength range corresponding to infrared radiation, or one of at least two cameras is designed and configured to visually detect the body part of the user in a first wavelength range corresponding to visible light (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the other of the at least two cameras is designed and configured to visually detect the body part of the user in a second wavelength range corresponding to infrared radiation (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the controller is designed and configured to evaluate output signals of the at least one camera corresponding thereto (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

         Consider claim 6:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein a camera lighting apparatus of the vehicle is assigned to at least one of the at least one camera (See Son, e.g., “…the optical recognition vehicular security access system provides means for triggering the capture of an iris image pattern using one or more motion detectors...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), the wavelength range of the light emitted by the camera lighting apparatus being designed to be matched to the wavelength range of the camera corresponding thereto (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 7:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the vehicle includes a positioning assistance apparatus for positioning the body part of the user for the purpose of its visual detection with the aid of at least one of the at least one camera (See Son, e.g., “…the driver positions themselves behind the wheel and engages a start button. The system determines that the driver is positioned within the driver’s seat and the engine is turned on...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48), the positioning assistance device being drivable, with the aid of the controller, depending on an operating state of the camera, for outputting a positioning assistance signal is optically and/or acoustically perceivable by the user (See Son, e.g., “…The system determines that the driver is positioned within the driver’s seat and the engine is turned on...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48).

          Consider claim 8:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the vehicle includes an acknowledgment apparatus for acknowledging the visual detection of the body part of the user for with the aid of at least one of the at least one camera (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), the acknowledgment device being drivable with the aid of the controller, depending on a proper visual detection of the body part of the user, for outputting an acknowledgment signal which is optically and/or acoustically perceivable by the user (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 9:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein at least one of the at least one camera is disposed on an external rear-view mirror and/or on an internal rear-view mirror of the vehicle (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

         Consider claim 10:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein one of the at least one camera is designed as a camera having a wide-angle lens, preferably as a camera having a fisheye lens, particularly preferably as a camera having a field of vision greater than or equal to 180° (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the controller is designed and configured to evaluate output signals of the at least one camera corresponding thereto (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 11:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein one of the at least one camera is designed and configured as a camera for monitoring the user state (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the controller is designed and configured to evaluate output signals of the at least one camera corresponding thereto (See Son, e.g., “…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 12:
                    Son teaches everything claimed as implemented above in the rejection of claim 2. In addition, Son teaches wherein at least one of the at least one biometric feature of the body part is designed as a biometric feature for biodetection (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 13:
                    Son teaches everything claimed as implemented above in the rejection of claim 12. In addition, Son teaches wherein at least one of the at least one biometric feature for biodetection is designed as a human pulse (See Son, e.g., “…Should the system determine that the driver is in danger due to closing eyes or slumping in the seat which could be caused by illness, such as a heart attack, then the system having an interior audible alarm that will be triggered by comparative analysis of real time images of the driver with a stored image pattern to determine if the driver is falling asleep...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48).

          Consider claim 14:
                    Son teaches everything claimed as implemented above in the rejection of claim 13. In addition, Son teaches wherein light in a wavelength range corresponding to infrared radiation may be emitted with the aid of camera lighting apparatus for the purpose of detecting the human pulse (See Son, e.g., “…Should the system determine that the driver is in danger due to closing eyes or slumping in the seat which could be caused by illness, such as a heart attack, then the system having an interior audible alarm that will be triggered by comparative analysis of real time images of the driver with a stored image pattern to determine if the driver is falling asleep...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48)

          Consider claim 15:
                    Son teaches everything claimed as implemented above in the rejection of claim 2. In addition, Son teaches wherein at least one of the at least one biometric feature is designed as a three-dimensional contour of an outer or an inner surface of the body part (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), light having a predefined pattern being projectable onto the body part with the aid of the camera lighting apparatus (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 17:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the camera is designed and configured for visual detection, and the controller is designed and configured to evaluate a movement of the body part (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 18:
                    Son teaches everything claimed as implemented above in the rejection of claim 1. In addition, Son teaches wherein the camera is automatically transferable (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), with the aid of a camera drive apparatus, from a first camera orientation optimized for carrying out the further vehicle function to a second camera orientation optimized for performing the vehicle function, depending on the triggering signal (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 22:
                    Son teaches method for operating a vehicle (Fig. 1 element 14), the method comprising: providing a vehicle component for performing a vehicle function (See Son, e.g., “…when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12, after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded…” of Col. 9:11-19, Figs. 1, 4, and 8 elements 10-24); providing at least one camera for visually detecting a body part of a user of the vehicle (See Son, e.g., “…The optical recognition vehicular security access system camera 16 will capture in real time an iris image of the potential operator 12 when the door handle 18 is tried by the hand 22 of the potential operator, then the system will perform a comparative analysis with previously stored iris images of approved operators 12...” of Col. 8:4-19, Figs. 1-2 elements 12-22); and providing a controller (e.g., the optical recognition vehicular security access system of Fig. 1) for driving the camera for (See Son, e.g., “…the optical recognition vehicular security access system having a camera 16, an interior audible alarm 24 that will be triggered by comparative analysis of real time images of the driver 12 with a stored image pattern to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24); connecting the vehicle component and the camera to the controller in a signal-transmitting manner (See Son, e.g., “…the optical recognition vehicular security access system having a camera 16, an interior audible alarm 24 that will be triggered by comparative analysis of real time images of the driver 12 with a stored image pattern…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24); and driving the vehicle component via the controller for performing the vehicle function (See Son, e.g., “…if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24) depending on the evaluation of the output signals corresponding to the visual detection of the body part with the aid of the camera (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), wherein the camera and the controller are designed and configured to carry out a (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…the system will engage the breaking system, bringing the vehicle 14 to a halt...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and wherein the controller drives the camera depending on a triggering signal present at the controller for performing the visual detection of the body part of the user (See Son, e.g., “…the optical recognition vehicular security access system provides means for triggering the capture of an iris image pattern using one or more motion detectors...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 23:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein at least one biometric feature of the body part is visually detected and evaluated with the aid of the camera and the controller (See Son, e.g., “…the optical recognition vehicular security access system provides means for triggering the capture of an iris image pattern using one or more motion detectors...” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 24:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein the triggering signal is generated depending (See Son, e.g., “…when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12, after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded…” of Col. 9:11-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 25:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein a camera lighting apparatus of the vehicle is assigned to at least one of the at least one camera, the wavelength range of the light emitted by the camera lighting apparatus being designed to be matched to the wavelength range of the camera corresponding thereto (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), and the controller driving the camera lighting apparatus for emitting light, depending on an operating state of the camera (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

Consider claim 26:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein the vehicle includes a positioning assistance apparatus for positioning the body part of the user for the purpose of its visual detection with the aid of at least one of the at least one camera (See Son, e.g., “…the driver positions themselves behind the wheel and engages a start button. The system determines that the driver is positioned within the driver’s seat and the engine is turned on...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48), the controller driving the positioning assistance device depending on an operating state of the camera for outputting a positioning assistance signal, which is optically and/or acoustically perceivable by the user (See Son, e.g., “…The system determines that the driver is positioned within the driver’s seat and the engine is turned on...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48).

          Consider claim 27:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein the vehicle includes an acknowledgment apparatus for acknowledging the visual detection of the body part of the user with the aid of at least one of the at least one camera (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24), the controller driving the acknowledgment device depending on a proper visual detection of the body part of the user with the aid of the camera for outputting an acknowledgment signal, which is optically and/or acoustically perceivable by the user (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 28:
                    Son teaches everything claimed as implemented above in the rejection of claim 23. In addition, Son teaches wherein the at least one biometric feature of the body part is designed as a biometric feature for biodetection (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 29:
                    Son teaches everything claimed as implemented above in the rejection of claim 28. In addition, Son teaches wherein the at least one biometric feature for biodetection is designed as a human pulse (See Son, e.g., “…Should the system determine that the driver is in danger due to closing eyes or slumping in the seat which could be caused by illness, such as a heart attack, then the system having an interior audible alarm that will be triggered by comparative analysis of real time images of the driver with a stored image pattern to determine if the driver is falling asleep...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48).

          Consider claim 30:
                    Son teaches everything claimed as implemented above in the rejection of claim 29. In addition, Son teaches wherein light is emitted in a wavelength range corresponding to infrared radiation with the aid of the camera lighting apparatus for the purpose of detecting the human pulse (See Son, e.g., “…Should the system determine that the driver is in danger due to closing eyes or slumping in the seat which could be caused by illness, such as a heart attack, then the system having an interior audible alarm that will be triggered by comparative analysis of real time images of the driver with a stored image pattern to determine if the driver is falling asleep...” of Col. 6:35-50, Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 6, 8 elements 10-24, 48).

          Consider claim 31:
                    Son teaches everything claimed as implemented above in the rejection of claim 23. In addition, Son teaches wherein at least one of the at least one biometric feature is designed as a three-dimensional contour of an outer or an inner surface of the body part (See Son, e.g., “…after comparative analysis of stored iris images the door 20 will be unlocked if an authorized match is found or an alarm 24 will be sounded...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24),, light having a predefined pattern being projected onto the body part with the aid of the camera lighting apparatus (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 33:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein a movement of the body part is visually detected with the aid of the camera and evaluated with the aid of the controller (See Son, e.g., “…the optical recognition vehicular security access…to determine if the driver is falling asleep or is sick, such as a heart attack…” of Col. 8:4-19, Col. 9:11-19, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).

          Consider claim 34:
                    Son teaches everything claimed as implemented above in the rejection of claim 22. In addition, Son teaches wherein the camera is automatically transferred from a first camera orientation optimized (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24) for carrying out the further vehicle function into a second camera orientation optimized for performing the vehicle function with the aid of a camera drive apparatus, depending on the triggering signal (See Son, e.g., “…the optical recognition vehicular security access system whereby when the handle 18 of the vehicle 14 is grasped the interior lights will light, the camera 16 will pivot or rotate to capture an iris image of the individual 12...” of Col. 8:4-19, Col. 9:11-19, Col. 9:49-54, Col. 10:4-19, Figs. 1, 4, and 8 elements 10-24).


Allowable Subject Matter
Claims 16, 19-21, 32, and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 16, 19-21, 32, and 35-37 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Ouimet et al. (US Pat. No.: 10,678,849 B1) teaches “Systems, methods, devices, server computers, storage media, and instructions for prioritized device action triggered 

          BAE et al. (US Pub. No.: 2019/0276044 A1) teaches “The present invention relates to a user interface apparatus for vehicle comprising: an output unit; a driver sensing unit; and a processor configured to determine a driving level of a driver, based on driver information acquired through the driver sensing unit, select a traveling function based on the driving level of the driver among a plurality of traveling functions, and control to output information on the selected traveling function through the output unit.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667